DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on November 4, 2021 is acknowledged.
Claims 14-19 are withdrawn as drawn to a non-elected invention.
Claims 1-13 are examined on the merits as drawn to the elected invention.
Claim Objections
Claim 1 is objected to because of the following informalities:  “Tobamovirus” lacks the article “a” to indicate it is singular, and if not singular, it should read “Tobamoviruses”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a multitude of plants belonging to the Solanaceae family with virtually any phenotypic or genotypic makeup, wherein the plant is resistant to Tobamovirus of any species or isolate and comprises in its genome SEQ ID NO: 1 or SEQ ID NO: 3.  In contrast, the specification describes specific petunia lines that are resistant to TMV-A (Tobacco Mosaic Virus) at 21 C, wherein the resistance is derived from the plant grown from seeds deposited as NCIMB Accession 42982.  The claims are drawn to millions of plants with no specified traits or morphology other than comprising in its genome a nucleic acid sequence of either 23 nucleotides or 25 nucleotides of SEQ ID NO: 1 or SEQ ID NO: 3, and having resistance to any of one or more Tobamoviruses, wherein there are several different species of Tobamovirus that infect Solanaceous plants, and numerous isolates that can vary in infectivity to particular plant genotypes.  In addition, to not having an adequate number of working examples to represent the genus of the claims, the breadth of the claims encompasses too many unknown traits to put applicants in possession of the full breadth of the claims at the time of filing of the instant application.
The specification does not describe what traits are necessary to qualify a plant to be that which is set forth in the claims.  In the instant case, the invention appears to be a Petunia hybrida line comprising resistance to TMV-A, wherein seeds are deposited as NCIMB Accession 42982, and the petunia genome comprises SEQ ID NO: 1 and/or SEQ ID NO: 3, yet the claims are drawn to a genus of plants of any species of Solanaceae that has resistance to a Tobamovirus and comprises one of these small nucleotide sequences.  One structure is described for the functional characteristics of a large 
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The claims require a plant that comprises a genome having resistance to Tobamovirus and SEQ ID NO: 1 and/or 3.  However, the specification only discloses a petunia plant having seeds deposited as NCIMB Accession 42982, that has these characteristics.
Since the plant claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a plant is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit thereof.  The specification does not disclose a repeatable process to obtain the exact same plant   in each occurrence and it is not apparent if such a plant is readily available to the public.  It is noted that applicants have deposited seeds for under the depository accession number:  NCIMB 42982, but there is no indication in the specification as to public availability.  If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(a) during the pendency of the application, access to the invention will be afforded to the Commisioner upon request;

	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;  	
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become inviable.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cohen et al (HortScience 34 (2): 292-293, 1999 in IDS).
The claims are drawn to a plant belonging to the Solanaceae family that is resistant to Tobamovirus and comprises in its genome SEQ ID NO: 1 and/or SEQ ID NO: 3, and further wherein the plant is from the subfamily Petunioideae, and genus Petunia, including hybrids of Petunia species, and Petunia hybrida, and the virus is Tobacco Mosaic Virus. In addition, claim 11 includes the limitation that the plant does not comprise SEQ ID NO: 2 and/or SEQ ID NO: 4.
Cohen et al teach Petunia hybrida plants that do not show symptoms after infection with Tobacco Mosaic Virus (see the abstract, at least).  The Examiner is unable to determine whether the prior art disclosure possesses the unrecited characteristics of the particular SEQ ID numbers that are either comprised in the genome or not present in the genome.  With these conditions, where the product seems to be identical except that the prior art is silent to the characteristic or property claimed, In re Best 195 USPQ 430, 433 (CCPA 1977). 
And also see In re Thorpe, 227 USPQ 964, 966 (Fed. Cir.), which teaches that a product-by-process claim may be properly rejected over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
Therefore, it appears that the claimed petunia plants are the same as the Petunia hybrida plants taught by Cohen et al that are asymptomatic when inoculated and infected with TMV.  And while it can’t be determined if the prior art plants have the feature of having a genome comprising SEQ ID NO: 1 and/or SEQ ID NO: 3, and do not comprise SEQ ID NO: 2 and/or SEQ ID NO: 4, it appears that if the prior art plants do not have genomes with or without these specific polynucleotides, that the prior art plants would still make obvious the claimed plants.  Thus, the claimed invention would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art, especially in the absence of evidence to the contrary, if not anticipated by the prior art plant. 

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662